—In an action to recover damages purportedly based on the divorce between the plaintiff and the defendant Jackson K. T. Pan, granted by judgment of the Supreme Court, Queens County, dated October 29, 1996, the plaintiff former wife appeals from an order and judgment (one paper) of the Supreme Court, Queens County (Milano, J.), dated October 19, 1999, which, inter alia, granted the defendants’ cross motion to dismiss the complaint pursuant to CPLR 3211 (a) (7) for failure to state a cause of action, and dismissed the complaint.
Ordered that the order and judgment is affirmed, with costs.
The Supreme Court properly granted the defendants’ cross motion to dismiss the complaint pursuant to CPLR 3211 (a) (7) for failure to state a cause of action. The complaint is unintelligible, and lacks specificity and any legally cognizable claim. Ritter, J. P., Friedmann, Luciano and Smith, JJ., concur.